                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

THELMA A. WATKINS,                                )
                                                  )
       Plaintiff,                                 )
v.                                                )          No. 2:18-cv-02289-SHL-dkv
                                                  )
OFFICER SAEMENES,
                                                  )
       Defendant.                                 )

             ORDER ADOPTING REPORT AND RECOMMENDATION AND
                 GRANTING DEFENDANT OFFICER SAEMENES’
                     MOTION FOR SUMMARY JUDGMENT


       Before the Court is Magistrate Judge Diane K. Vescovo’s (“Magistrate Judge”) Report

and Recommendation (“Report”) (ECF No. 63), filed February 8, 2019, recommending that the

Court grant Defendant Officer Saemenes’ Motion for Summary Judgment. (ECF No. 52.)

       A magistrate judge may submit to a judge of the court proposed findings of fact,

proposed conclusions of law and recommendations for summary judgment. 28 U.S.C.

§ 636(b)(1)(A)–(B). “Within 14 days after being served with a copy of the recommended

disposition, a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff Thelma A. Watkins has filed no objections to the Magistrate Judge’s Report, and

the deadline to do so has now passed. The Court has reviewed the Report for clear error and

finds none. Therefore, the Court ADOPTS the Magistrate Judge’s Report and hereby GRANTS

Defendant Saemenes’ Motion for Summary Judgment.
IT IS SO ORDERED, this 5th day of March, 2019.

                                       s/ Sheryl H. Lipman
                                       SHERYL H. LIPMAN
                                       UNITED STATES DISTRICT JUDGE




                                   2
